Citation Nr: 0943887	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss, to include on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to December 1968.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the Philadelphia Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for bilateral hearing loss in November 
2005 and assigned a noncompensable rating effective October 
2005.  On his November 2006 Form 9, the Veteran requested a 
hearing before a member of the Board.  In November 2006 and 
March 2008 correspondence, the Veteran indicated his desire 
to withdraw the Board hearing request.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has had 
bilateral hearing loss manifested by no worse than level III 
hearing acuity in the right ear and level III hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the November 2005 rating decision that is on appeal 
granted service connection for bilateral hearing loss and 
assigned a rating and an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Notably, a March 2006 letter also 
provided the Veteran with general notice on the "downstream" 
issues of disability rating and effective date criteria.  A 
July 2008 supplemental SOC (SSOC) readjudicated the matter 
after the Veteran and his representative had ample 
opportunity to respond and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has not alleged that notice as 
to this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's private and VA Medical records, as well as 
records considered in the award of Social Security 
Administration (SSA) disability benefits have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA audiometric evaluations 
in December 2004 and December 2007.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims. 




II.  Factual Background, Criteria, & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.

On December 2004 VA audiological evaluation, puretone air 
conduction thresholds were 10, 15, 10, 10, and 45 in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 20.  The 
speech recognition score was 98 percent in the right ear. In 
the left ear, puretone air conduction thresholds were 15, 15, 
10, 30, and 55 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 28 and the 
speech recognition score was 96 percent.  

On July 2005 private audiological evaluation, puretone air 
conduction thresholds were 20, 25, 20, 25, and 55 in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 31.25.  The 
speech recognition score was 88 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 20, 25, 
20, 40, and 60 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 36.25 and 
the speech recognition score was 80 percent.  In accompanying 
correspondence, Dr. L. P. D. noted that the Veteran felt that 
he had difficulty hearing in many conversational situations.  
He had difficulty hearing at work and in many inter-personal 
situations.  He had difficulty with any competing noise.  

On his December 2005 notice of disagreement, the Veteran 
indicated that his quality of life was getting worse on a 
daily basis as he would get frustrated when he didn't 
understand all things that were said to him due to his 
hearing loss.  

Multiple statements received in March 2006 from the Veteran's 
spouse, son, co-workers, and manager highlighted that the 
Veteran had problems with hearing conversational speech and 
needed constant repetition or had to face the individual 
speaking to him.  He had problems hearing the intercom system 
and the phones ringing at work in the commissary.  

SSA records show that the Veteran's award of disability 
benefits was not due to his bilateral hearing loss 
disability. 

VA outpatient treatment records revealed that the Veteran was 
issued hearing aids in October 2007.   

On December 2007 VA audiological evaluation, puretone air 
conduction thresholds were 25, 20, 15, 30 and 50 in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 29.  The 
speech recognition score was 94 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 25, 20, 
15, 40, and 60 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 28 and the 
speech recognition score was 96 percent.  The Veteran had 
complaints of difficulty hearing and understanding family and 
friends.  

In a February 2008 statement, the Veteran indicated that he 
retired on Disability Retirement from the Federal Government 
due to not being able to follow directions right.  He 
indicated that he was not able to hear all of the words that 
were spoken to him, which resulted in confusion and him not 
doing the right tasks.  He was reprimanded for this at work.  

In an October 2009 Appellant's Brief, the Veteran's 
representative indicated that the Veteran's hearing loss was 
affecting his normal daily activities.  

Reviewing the reports of official audiometric studies, these 
studies did not at any time show hearing acuity worse than 
Level III in either ear.  Under Table VII, such hearing 
acuity warrants a noncompensable rating under Code 6100.  An 
exceptional pattern of hearing impairment (as defined in 38 
C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.

As no official audiometry shows a greater degree of hearing 
impairment throughout the appeal period, a compensable rating 
for bilateral ear hearing loss is not warranted.  See 
Fenderson, supra.

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating, and any statements made by the Veteran, his spouse, 
son, co-workers and manager describing how the Veteran's 
hearing loss affected his quality of life or his normal daily 
activities and that he had problems with hearing 
conversational speech, or the intercom system and phones 
ringing at work, needed constant repetition, and had to look 
at the individual speaking him, are considered to be 
competent evidence.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  Based on the 
foregoing, a compensable rating for the Veteran's bilateral 
ear hearing loss is not warranted at any time during the 
appeal. 

Although the Veteran indicated in his December 2005 notice of 
disagreement that the hearing tests were not reflective of 
day to day life as the tests were performed in complete 
silence, the Board notes that The Court of Appeals for 
Veterans Claims (the Court) has held that VA's policy of 
conducting all audiometry testing of hearing loss claimants 
in a sound- controlled room is valid.  The Court found that 
there was no expert medical evidence demonstrating that an 
audiometry test conducted in a sound- controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Here, as discussed above, the rating criteria 
for the service-connected bilateral hearing loss reasonably 
describes the Veteran's disability level and symptomatology. 
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation is 
adequate, and no referral for an extraschedular evaluation is 
required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Based on the evidence and the application of the rating 
criteria, the Board finds that there is a preponderance of 
the evidence against the assignment of a compensable 
evaluation for the Veteran's service-connected bilateral ear 
hearing loss, and the appeal must be denied.


ORDER

An initial compensable disability evaluation for bilateral 
hearing loss is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


